     Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 1 of 11




                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

IN RE:                                      §
                                            §
FORD STEEL, LLC                             §          CASE NO. 20-34405
  Debtor                                    §          (Chapter 11
                                            §          JUDGE RODRIGUEZ

          Emergency Motion to Maintain Existing Bank Accounts
           And Honor Certain Pre-Petition Outstanding Checks
    Made Payable to the United States Treasury, Internal Revenue Service
                        And the Debtor’s Employees
*****************************************************************************
      This motion seeks an order that may adversely affect you. If you oppose the
      motion, you should immediately contact the moving party to resolve the
      dispute. If you and the moving party cannot agree, you must file a response
      and send a copy to the moving party. You must file and serve your response
      within 21 days of the date this was served on you. Your response must state
      why the motion should not be granted. If you do not file a timely response,
      the relief may be granted without further notice to you. If you oppose the
      motion and have not reached an agreement, you must attend the hearing.
      Unless the parties agree otherwise, the court may consider evidence at the
      hearing and may decide the motion at the hearing.

      Emergency relief has been requested, if the Court considers the Motion on an
      emergency basis, then you will have less than 21 days to answer, if you object
      to the requested relief or if you believe that the emergency consideration is
      not warranted, you should file an immediate response.

      Please note that on March 24, 2020, through the entry of General Order
      2020-10, the Court invoked the protocol for emergency public health or
      safety conditions.

      It is anticipated that all persons will appear telephonically and also may
      appear via video at this hearing. Audio communication will be by use of the
      Court’s regular dia-in number. The dial-in number is 1-712-775-8972. You
      will be responsible for your own long-distance charges. You will be asked to
      key in the conference room number. Judge Rodriguez’s conference room
      number is 999276.

      Parties may participate in electronic hearing by use of a internet connection.
      The internet site is www.gotomeeting.com. Persons connecting by mobile
      device will need to download the free gotomeeting application. Once

                                                                                  Page 1 of 9
      Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 2 of 11




       connected to gotomeeting, a participant must enter the code for joining the
       hearing. The code for the hearing is judgerodriguez.

       Represented parties should act through their attorney.

*****************************************************************************

TO THE HONORABLE EDUARDO RODRIGUEZ, UNITED STATES BANKRUPTCY

JUDGE:

       Ford Steel, LLC., Debtor-in-Possession herein files this Emergency Motion to Maintain

Existing Bank Accounts and Honor Certain Pre-petition Outstanding Checks Made Payable to

the United States Department of Treasury, Internal Revenue Service pursuant to 11 U.S.C. §§

345(a) and the U.S. Trustee Guidelines, and in support thereof would show this Court as follows:

                                        Relief Requested

1.     The Debtor seeks entry of interim and final orders authorizing the Debtor to maintain

       their existing debtor-in-possession bank accounts and to honor certain pre-petition

       outstanding checks. The pre-petition checks are primarily those issued to the Internal

       Revenue Service (the “IRS”) under the Debtor’s prior confirmed Chapter 11 Plan.

       During the COVID-19 Pandemic, the IRS has been operating on a very limited basis and

       although the Debtor delivered the checks to the IRS, they have not been negotiated to

       date.

2.     In addition, the Debtor requests that the Court schedule a final hearing within

       approximately 21 days of the commencement of this case, or as soon thereafter as is

       convenient for the Court, to consider approval of this motion on a final basis.




                                                                                         Page 2 of 9
     Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 3 of 11




                                        Jurisdiction and Venue

3.   Jurisdiction over this matter is pursuant to 28 U.S.C. §1334. This is a core proceeding

     pursuant to 28 U.S.C. §157(b)(2)(A) and (O). The Debtor confirms its consent under

     Federal Bankruptcy Rule 7008 to the entry of a final order.

4.   Venue is proper pursuant to 28 U.S.C. §§1408 and 1409.

5.   The basis for the relief requested herein are 11 U.S.C. §§ 105, 345, and 363 and Federal

     Bankruptcy Rules 6003 and 6004 and Local rule 9013-1.

6.   The   Debtor     is   in     the     business   of   fabricating   platforms,   skids,    ladders,

     communication/broadcast towers, and custom steel fabrication for oil, petrochemical,

     broadcast industries and other customers worldwide. The Debtor is AISC certified steel

     fabricator using state-of-the-art CNC machinery and holds ISO 2001:2015, API 4F and

     API Q1 licenses as well. Many of the Debtor’s customers are required to use API and

     ISO certified fabricators.

7.   The Debtor is operating its business and managing its property as a debtor-in-possession

     pursuant to 11 U.S.C. §§1107(a) and 1108. No trustee has been appointed and no official

     committee of unsecured creditors has been appointed.

              The Debtor-in-Possession Accounts and Pre-Petition Checks

8.   On August 21, 2017, the Debtor filed a previous Chapter 11 proceeding under Case No.

     17-35028. That case was jointly administered with H.C. Jeffries Tower Company, Inc.

     under Case No. 17-35027 (the “Prior Case”).          Its fourth amended plan was confirmed on

     May 29, 2019, and the order confirming the fourth amended plan was amended on June

     27, 2019. The IRS appealed both the confirmation and the amended confirmation orders




                                                                                              Page 3 of 9
         Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 4 of 11




          in the United States District Court for the Southern District of Texas, Houston Division,

          in Civil Action No. 4:19-cv-2122 (the “Appeal”).

9.        In the Prior Case the Debtor opened debtor-in-possession accounts with Regions Bank,

          now Veritex Bank (the “DIP Accounts”).

10.       The DIP Accounts are:

              a. Operating account number xxx4307;

              b. Payroll account number xxx4315;

              c. Sales tax account number xxx4331; and,

              d. Savings account number xxx6996.

11.       The IRS filed a motion for stay pending appeal in the Appeal which was ultimately

          denied on February 18, 2020.

12.       On February 21, 2020, the Debtor made payments retroactive to October 15, 2019, and

          continued making monthly plan payments through July, 2020.

13.       In the Prior Case the IRS filed an amended proof of claim in the amount of

          $4,706,025.32, of which $4,297,205.09 was secured.

14.       In the Prior Case under the confirmed plan, the Debtor made the following payments to

          the IRS:

              a. Check No. 2958 in the amount of $258,197.901;

              b. Check No. 2985 in the amount of $70,496.08;

              c. Check No. 3055 in the amount of $51,639.58;

              d. Check No. 3111 in the amount of $12,909.90;

              e. Check No. 3150 in the amount of $12,909.90;

              f. Check No. 3199 in the amount of $71,079.80; and,
1
    This check included payments from October, 2019 through February, 2020.

                                                                                         Page 4 of 9
      Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 5 of 11




         g. Check No. 3258 in the amount of $51,639.58.

15.   Due to the COVID-19 Pandemic, only Check No. 2958 has been negotiated. All of the

      remaining checks in the amount of $200,178.76 remain outstanding. The Debtor has

      retained these funds in anticipation of the negotiation of these checks.

         Compliance with the U.S. Trustee Guidelines and the Bankruptcy Code

16.   Section 345(a) of the Bankruptcy Code governs a debtor’s cash deposits during a chapter

      11 case and authorizes deposit or investment of estate funds, such as cash, as “will yield

      the maximum reasonable net return on such money, taking into account the safety of such

      deposit or investment.” 11 U.S.C. § 345(a). To comply with section 345 of the

      Bankruptcy Code, the Office of the United States Trustee for the Southern District of

      Texas’s (the “U.S. Trustee”) Operating Guidelines and Reporting Requirements for

      Debtors in Possession and Trustees (the “U.S. Trustee Guidelines”) generally require

      chapter 11 debtors to, among other things, deposit all estate funds into an account with an

      authorized depository that agrees to comply with certain requirements set by the U.S.

      Trustee.

17.   Likewise, The U.S. Trustee Guidelines require debtors in possession to, among other

      things: (a) close all existing bank accounts and open new debtor in possession bank

      accounts; (b) establish one debtor in possession account for all estate monies required for

      payment of taxes, including payroll taxes; (c) physically set aside all monies required by

      law to be withheld from employees or collected from others for taxes; (d) open a new set

      of books and records as of the commencement date of the case; (e) use new business

      forms indicating the debtor in possession status of the chapter 11 debtor, including checks

      that bear the designation “debtor in possession” and reference the bankruptcy case



                                                                                       Page 5 of 9
      Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 6 of 11




      number and type of account on such checks; and (f) make all disbursements of estate

      funds by check with a notation representing the reason for the disbursement. See Region

      7 Guidelines for Debtors-in-Possession.     These requirements are intended to provide a

      clear line of demarcation between prepetition and postpetition transactions and operations

      and to prevent inadvertent payment of prepetition claims.

18.   The Debtor maintains all of its bank accounts with an authorized depository under the

      U.S. Truste Guidelines.      In addition, these are already styled debtor-in-possession

      accounts with reporting requirements to the U.S. Trustee’s office. Therefore, it is already

      in compliance with the Guidelines. Accordingly, the Debtor resepcetfully requests that it

      be allowed to continue utilizing the existing DIP Accounts.

19.   Parties in interest will not be harmed by the Debtor’s continued use of the DIP Accounts.

Honoring Outstanding Checks Made Payable to the United States Treasury and Paychecks

20.   As set forth in paragraph 15, supra, the IRS is in possession of, but has not yet negotiated,

      pre-petiton checks in the amount of $200,178.76 (the “Outstanding Checks”).

21.   The Debtor made those payments under the confirmed plan in its Prior Case in good

      faith. Only the extraordinary circumstances of the COVID-19 Pandemic prevented the

      IRS from negotiating those checks pre-petition.       As the secured portion of the IRS’s

      claim against the Debtor exceeds the amount of the Outstanding Checks and the IRS has

      a lien on the Debtor’s collateral, including cash, the Debtor would respectfully request

      authorization to honor those checks post-petition.

22.   In addition, there are a few employees who did not negotiate their paychecks pre-petition.

      The Debtor would respectfully request authorization to honor those checks post-petition

      as well.



                                                                                         Page 6 of 9
       Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 7 of 11




                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

23.    The Debtor seeks a waiver of the notice requirements under Bankruptcy Rule 6004(a)

       and the 14-day stay of an order authorizing the use, sale, or lease of property under

       Bankruptcy Rule 6004(h) in order to make a smooth transition into this new proceeding.

       WHEREFORE, Ford Steel, LLC, Debtor-in-Possession herein, respectfully requests that

this Court enter interim and final orders granting the relief requested, and for such other and

further relief, at law and in equity, as this Court deems just.

Respectfully submitted this 8th day of September, 2020.

                                                       Cooper & Scully, PC.

                                                       By: /s/ Julie M. Koenig
                                                              Julie M. Koenig
                                                              SBA # 14217300
                                                              815 Walker, Suite 1040
                                                              Houston, Texas 77002
                                                              713/236-6800 (Telephone)
                                                              713/236-6880 (Telecopier)
                                                              Julie.Koenig@cooperscully.com

                                                       Attorneys for the Debtor




                                                                                      Page 7 of 9
       Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 8 of 11




                                       Certificate of Service

        I hereby certify that a true and correct copy of the foregoing has been served on all of the
parties listed below and on the attached service list, including parties requesting notice, via either
ECF Notification, emai, or by certificateofservice.com, on the 8th day of September, 2020.



                                                       By: /s/ Julie M. Koenig
                                                              Julie M. Koenig

For the Internal Revenue Service:

Richard Kinchelo Richard.Kincheloe@usdoj.gov ;

For Equitable Life & Casualty Insurance Company:

Bruce Ruzinsky bruzinsky@jw.com;
Matt Cavenaugh mcavenaugh@jw.com

For The Bank & Trust of Bryan/College Station:

Cheyenne Pate Cheyenne.Pate@westwebblaw.com;




                                                                                            Page 8 of 9
                            Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 9 of 11
Label Matrix for local noticing              Equitable Life & Casualty Insurance Company   Ford Steel, LLC
0541-4                                       Jackson Walker LLP                            24800 Ford Road
Case 20-34405                                c/o Bruce J. Ruzinsky                         Porter, TX 77365-5450
Southern District of Texas                   1401 McKinney Street, Suite 1900
Houston                                      Houston, TX 77010-1900
Tue Sep 8 10:21:45 CDT 2020
Harris County                                Montgomery County                             4
Linebarger Goggan Blair & Sampson LLP        Linebarger Goggan Blair & Sampson LLP         United States Bankruptcy Court
c/o Tara L. Grundemeier                      c/o Tara L. Grundemeier                       PO Box 61010
P.O. Box 3064                                P.O. Box 3064                                 Houston, TX 77208-1010
Houston, TX 77253-3064                       Houston, TX 77253-3064

AFLAC                                        ATTORNEY GENERAL                              AZZ Inc
1932 WYNNTON ROAD                            TAX DIV. - BANKRUPTCY                         One Museum Place
COLOMBUS, GA 31999-0001                      POB 12548                                     3100 West 7th Street
                                             AUSTIN, TX 78711-2548                         Suite 500
                                                                                           Fort Worth, TX 76107-8701

American Express                             Ameritas Life Insurance Corp                  Attorney General
P.O. Box 650448                              PO Box 650730                                 Department of Justice
Dallas, TX 75265-0448                        Dallas, TX 75265-0730                         10th and Constitution Ave N.W.
                                                                                           Rm. 400
                                                                                           Washington, D.C. 20530, 20530-0001

Bozeman Engineering, Inc.                    Carboline Company                             Chamberlain Hrdlicka
5868 Westheimer, #309                        2150 Schuetz Road                             1200 Smith Street Suite 1400
Houston, TX 77057-5641                       St. Louis, MO 63146-3504                      Houston, TX 77002-4496



Cheyenne Pate                                Crown Industrial LLC.                         D&L QUALITY PAINTING INC
1515 Emerald Plaza                           P.O. Box 471                                  12212 GREEN RIVER DR
College Station, TX 77845-1515               Willow Grove, PA 19090-0471                   HOUSTON, TX 77044-2213



Equitable Life and Casualty Insurance Co     Esskay Structures, Inc.                       Fort Worth Tower LLC
3 Triad Center                               2950 Short Court                              P.O. Box 848366
Salt Lake City, UT 84180-1211                Vienna, VA 22181-5906                         Dallas, TX 75284-8366



HARRIS COUNTY/CITY OF HOUSTON                HJ Tower Management Inc.                      Harris County
C/O BANKRUPTCY DEPT                          24900 Ford Road                               c/o John Dillman
PO BOX 3064                                  Porter, TX 77365-5452                         PO Box3064
HOUSTON, TX 77253-3064                                                                     Houston, TX 77253-3064


Hebert Jeffries                              Hodell-Natco Industries, Inc.                 IRS
23605 White Oak Forest                       P.O. Box 72594                                8701 S. GESSNER
Porter, TX 77365-5127                        Cleveland, OH 44192-0002                      HOUSTON, TX 77074-2915



(p)INTERNAL REVENUE SERVICE                  IWS Gas & Supply of Texas, LTD.               Internal Revenue Service
CENTRALIZED INSOLVENCY OPERATIONS            125 Thruway Park                              12941 North Freeway, Ste. 316 Stop HNW
PO BOX 7346                                  Broussard, LA 70518-3601                      Houston, TX 77060-1241
PHILADELPHIA PA 19101-7346
                          Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 10 of 11
Internal Revenue Service                    Intertek Asset Integrity Management, Inc   JPW Engineering Services PVT. LTD.
Insolvency Department                       P.O. Box 419435                            115 N. Sutter St.
PO Box 7346                                 Boston, MA 02241-9435                      Stockton, CA 95202-2401
Philadelphia, PA 19101-7346


Konecranes Inc.                             LINEBARGER, GOGGAN & BLAIR                 Landsberg
P.O. Box 641807                             PO BOX 3064                                P.O. Box 731575
Pittsburgh, PA 15264-1807                   HOUSTON, TX 77253-3064                     Dallas, TX 75373-1575



Lichtgitter USA                             MONTGOMERY COUNTY                          Marco
12818 N Lake Houston Pkwy                   TAX COLLECTOR                              701 East Boulevard
Houston TX 77044-6397                       400 N SAN JACINTO                          Deer Park, TX 77536-1915
                                            CONROE, TX 77301-2823


McNichols                                   Meadow Lark Agency Inc.                    Memorial Herman Health Plan
2502 N. Rocky Point Drive #750              PO Box 150029                              LOCKBOX 301662
Tampa, FL 33607-1453                        Ogden, UT 84415-0029                       DALLAS, TX 75303-1662



Metal Plate Galvanizing                     Metelmex Int, INC.                         National Commercial Products
10625 Needham St.                           3006 April Ln.                             P.O. Box 426
Houston, TX 77013-3209                      Houston, TX 77092-7216                     Southampton, PA 18966-0426



Northern Safety Company, Inc.               Prystash Insurance Agency                  R L Land Services
P.O. Box 4250                               2207 Danbury P.O. Box 17926                3401 Timmons Lane #31
Utica, NY 13504-4250                        San Antonio, TX 78217-0926                 Houston, TX 77027-6431



S&B Modular Operations, Ltd.                SECURITIES AND EXCHANGE                    Sagebrush Towers Inc.
3959 Oscar Nelson Jr. Dr.                   COMMISSION                                 24900 Ford Road
Baytown, TX 77523-8022                      450 FIFTH STREET NW                        Porter, TX 77365-5452
                                            WASHINGTON, DC 20549-0006


Service Steel Warehouse, L.P.               Small Business Administration              Standard Premium
P.O. Box 843965                             409 3rd St, SW                             13590 SW 134th Ave, Suite 214
Dallas, TX 75284-3965                       Washington DC 20416-0002                   Miami, FL 33186-4576



Steel and Pipe Supply Co.                   Steve Bales                                TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
P.O.BOX 731266                              909 Crystal Creek Dr.                      111 E. 17TH STREET
Dallas, TX 75373-1266                       Austin, TX 78746-4709                      AUSTIN, TX 78774-0100
                                                                                       Attn: Bankruptcy Dept,


Texas Workforce Commission                  The Bank & Trust of Bryan/College Statio   The Bank & Trust of Bryan/College Statio
PO Box 149037                               1716 Briarcrest, Suite 400                 PO Box 5847
Austin, Texas 78714-9037                    Bryan, TX 77802-2766                       Bryan, TX 77805-5847
                           Case 20-34405 Document 22 Filed in TXSB on 09/08/20 Page 11 of 11
Triple-S Steel Supply Co.                            Tupa Ventures,Inc                                    UNITED STATES TRUSTEE
P.O. Box 21119                                       26212 Whispering Pines St.                           515 Rusk Avenue, Ste. 3516
Houston, TX 77226-1119                               Magnolia, TX 77355                                   Houston, Texas 77002-2604



US Trustee                                           United Tool and Fastener, Inc.                       Valmont United Galvanizing
Office of the US Trustee                             P.O. Box 38951                                       6123 Cunningham Road
515 Rusk Ave                                         Houston, TX 77238-8951                               Houston, TX 77041-4707
Ste 3516
Houston, TX 77002-2604

Xerox Capital Services, LLC                          Julie Mitchell Koenig
P.O. Box 7405                                        Cooper & Scully, PC
Pasadena, CA 91109-7405                              815 Walker, Suite 1040
                                                     Houston, TX 77002-5776




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


IRS                                                  (d)Internal Revenue Service                          (d)Internal Revenue Service
PO BOX 149047                                        1919 Smith St.                                       STOP 6692 AUSC
AUSTIN, TX 78714                                     Stop 5024 HOU                                        Austin, TX 73301-0030
                                                     Houston, TX 77002




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)United States of America                          End of Label Matrix
                                                     Mailable recipients      67
                                                     Bypassed recipients       1
                                                     Total                    68
